Citation Nr: 1114478	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-40 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUE

Entitlement to reimbursement of medical expenses in connection with unauthorized private medical services.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to April 2006.

This matter arises to the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2009 decisions by the Department of Veterans Affairs (VA) Illiana Healthcare System in Danville, Illinois.  The VA Regional Office (RO) in Chicago, Illinois, provided a hearing before the undersigned Veterans Law Judge and then forwarded the case to the Board.


FINDINGS OF FACT

1.  The claimant is a Veteran seeking treatment for a service-connected disability.

2.  Payment or reimbursement of the cost of private medical care received on May 23, 2008, was not authorized in advance by VA.  

3.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

4.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  


CONCLUSION OF LAW

The criteria for the reimbursement for the claimed private medical services are met.  38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 U.S.C.A. § 1703, 1728, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 17.52 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

The Veteran has requested reimbursement for the private health care provided for treatment of an acute flare-up of pain related to service-connected degenerative arthritis of the spine.  

Claims for VA payment or reimbursement of medical services received in non-VA facilities is governed by 38 U.S.C.A. § 1703 et seq.; 38 C.F.R. § 17.52 et seq.  38 U.S.C.A. § 17.28 governs reimbursement for private care for service-connected disability rendered under emergency circumstances.  This statute allows VA payment for private medical services in a medical emergency of such nature that delay would have been hazardous to life or health, and where an attempt to use VA or other Federal facilities or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  The Veteran has alleged that these circumstances existed on May 23, 2008, when he experienced a flare-up of intolerable back pain.  

Under 38 U.S.C.A. § 1728, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature, resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and (b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Thus, the question is whether VA or other Federal facilities were feasibly available at the time and, if not, whether an attempt to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  

38 C.F.R. § 17.53 states that a VA facility may be considered not feasibly available when the urgency of the medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  For example, a VA facility would not be feasibly available if there were evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See also 38 C.F.R. § 17.1002(c).

The Veteran testified before the undersigned Veterans Law Judge that he receives routine VA health care for his service-connected spine disability in Peoria, Illinois, which is about 18 miles away [Bob Michel Outpatient Clinic].  However, that facility closes nightly [hours of operation are 7:45 to 4:15, Mon thru Fri].  Because the medical emergency occurred during closed hours and because the next nearest VA facility was 127 miles from the Veteran, the record establishes that a VA medical facility was not feasibly available to provide treatment for an acute exacerbation of spinal pain.  

The Veteran testified that he works a late night shift at a job that involves repetitive lifting.  On the night in question, his back pain became intolerable.  He testified that the pain was such that he could not drive 127 miles to Danville, Illinois.  He testified that the private hospital was only 1 1/2 miles away.  

Based on the foregoing evidence, there is a reasonable doubt as to whether a VA medical facility may be considered feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  The Board reasons that driving a motor vehicle 127 miles while suffering an acute flare-up of back pain could place the patient as well as other motorists in danger of serious injury or death.  Thus, it was reasonable to elect to drive 1 1/2 miles to the nearby private medical facility, because the urgency of the medical condition made this necessary.  Had the Veteran simply called for an ambulance, it is likely that the ambulance would have transported him to the same private hospital.  

After consideration of all the evidence of record, including the testimony, and resolving any remaining doubt in favor of the Veteran, the Board finds that the criteria for reimbursement of medical expenses are met.  


ORDER

Payment or reimbursement for claimed expenses incurred in connection with unauthorized private medical treatment for spinal pain on May 23, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


